    Case 4:18-cv-00983-O Document 1 Filed 12/11/18                  Page 1 of 24 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


OLGA MARTINEZ TORRES AND LINDA                           Civil Action No.: __________________
DAVIS, on behalf of themselves and all others
similarly situated,

                       Plaintiffs,

             vs.

AMERICAN AIRLINES, INC., THE
EMPLOYEE BENEFITS COMMITTEE                              CLASS ACTION
AND JOHN/JANE DOES 1-5

                       Defendants.


                                           COMPLAINT

       Plaintiffs Olga Martinez Torres and Linda Davis, by and through their attorneys, on behalf

of themselves and all others similarly situated, based on personal knowledge with respect to their

own circumstances and based upon information and belief pursuant to the investigation of their

counsel as to all other allegations, allege the following.

                                        INTRODUCTION

       1.      This is a class action against Defendant American Airlines, Inc. (“American”)

concerning the failure to pay benefits under certain of its defined benefit retirement plans that are

actuarially equivalent to a single life annuity for the life of the plan participant, as required by

Section 205 of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.

§ 1055. By not offering actuarially equivalent pension benefits, American is causing retirees to

lose part of their vested retirement benefits in violation of ERISA § 203(a), 29 U.S.C. § 1053(a).
    Case 4:18-cv-00983-O Document 1 Filed 12/11/18                 Page 2 of 24 PageID 2



       2.      Under American’s defined benefit pension plans, workers accrue retirement

benefits in the form of a single life annuity (“SLA”), a payment stream that starts when they retire

and ends when they die. The amount of the SLA is based on their wages and years of service with

American, not current life expectancies or interest rates.

       3.      ERISA requires that pension plans offer married retirees the option of receiving a

payment stream for their life and their spouse’s life after the retiree dies (a “joint and survivor

annuity”). ERISA § 205(d), 29 U.S.C. § 1055. A joint and survivor annuity is expressed as a

percentage of the benefit paid during the retiree’s life. For example, a 50% joint and survivor

annuity provides a surviving spouse with 50% of the amount that was paid during the retiree’s life.

American offers 50%, 66 and 2/3%, 75% and 100% joint and survivor annuities.

       4.      When retirees choose a joint and survivor annuity, they receive lower monthly

pension payments than they would if they chose a SLA in exchange for their spouses receiving

payments after their deaths. ERISA requires that joint and survivor annuities be “actuarially

equivalent” to an SLA, ERISA §§ 205(d)(1)(B) and (2)(A)(ii), 29 U.S.C. §§ 1055(d)(1)(B) and

(2)(A)(ii), meaning that the present value of the payment streams should be the same.

       5.      Actuarial assumptions are applied to calculate the present value of the future

payments under a joint and survivor annuity. The present values of the joint and survivor annuity

must equal the present value of the SLA in order to establish actuarial equivalence between the

two forms of benefit payment streams

       6.      Mortality rates have improved over time with advances in medicine and better

collective lifestyle habits. People who are retiring now are expected to live longer than those who

retired in previous generations. Older morality tables predict people will die at a faster rate than

current mortality tables. Using an older mortality table with accelerated death rates decreases the




                                                 2
    Case 4:18-cv-00983-O Document 1 Filed 12/11/18                   Page 3 of 24 PageID 3



present value of the joint and survivor annuity and, ultimately, the monthly payment that retirees

receive under a joint and survivor annuity.

       7.      The interest rate used also affects the amount of a joint and survivor annuity.

       8.      The mortality rate and the interest rate both affect whether an optional benefit is

actuarially equivalent to a SLA. For example, an old mortality table with an unreasonably high

mortality rate (which results in a lower benefit) can be offset by a high interest rate (which provides

for a higher benefit). The issue is whether the mortality and interest rate assumptions together

result in a conversion factor that provides for a truly equivalent benefit.

       9.      American sponsors several defined benefit retirement plans for its employees,

including the Retirement Benefit Plan of American Airlines, Inc. for Employees Represented by

the Transport Workers Union of America, AFL-CIO (“Transport Workers Plan”), the Retirement

Benefit Plan of American Airlines, Inc. for Agent, Management, Specialist, Support Personnel and

Officers (the “Management Plan”), the Retirement Benefit Plan of American Airlines, Inc. for

Flight Attendants (the “Flight Attendants’ Plan”), and the American Airlines, Inc. Pilot Retirement

Benefit Program Fixed Income Plan (the “Pilots’ Plan” and, collectively, the “Plans”). Under the

terms of the Plans, American promises Plan participants and beneficiaries a retirement income that

is based on their income and length of service.

       10.     Each of the Plans offers joint and survivor annuities to participants, and each Plan

specifies the use of the same actuarial assumptions when calculating those benefits. Each Plan

specifies using the UP 1984 mortality table, developed over 30 years ago when people had shorter

life expectancies, and a 5 percent interest rate. While a 5 percent interest rate could be reasonable,

and fair based on the economic conditions during the Class Period, American’s use of the UP 1984

mortality table is inherently unreasonable because of its outdated accelerated mortality rates.




                                                  3
    Case 4:18-cv-00983-O Document 1 Filed 12/11/18                   Page 4 of 24 PageID 4



       11.     By using a 5 percent interest rate and the UP 1984 mortality table, Defendants do

not provide true actuarially equivalent benefits and caused Plaintiffs and Class Members to

unknowingly forfeit and lose part of their vested benefits due under the terms of the Plans.

Accordingly, Plaintiffs and other participants in the Plans who receive joint and survivor annuities

do not receive a true equivalent benefit to the SLA. Improperly reduced pension benefits violate

ERISA’s anti-forfeiture rule and cause Plaintiffs and other participants and beneficiaries of the

Plans injury every month and will continue to affect them throughout their retirements.

       12.     Plaintiffs accordingly seek an order from the Court reforming the Plans to conform

to ERISA, payment of future benefits as required under ERISA, payment of amounts improperly

withheld, and such other relief as the Court determines to be just and equitable.

                                 JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”).

       14.     This Court has personal jurisdiction over the Defendant because it is headquartered

and transact business in, or resides in, and has significant contacts with, this District, and because

ERISA provides for nationwide service of process.

       15.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendant resides and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendant does business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.




                                                  4
    Case 4:18-cv-00983-O Document 1 Filed 12/11/18                  Page 5 of 24 PageID 5



                                            PARTIES

         Plaintiffs

         16.    Plaintiff Olga Martinez Torres is a resident of Homestead, Florida, and a

beneficiary in the Transport Workers Plan. Ms. Torres’ late husband worked for American for

over 27 years until he passed away in April, 2018. Ms. Torres, under the terms of the Transport

Workers’ Plan, has been receiving a pre-retirement survivor annuity since May 1, 2018.

         17.    Plaintiff Linda Davis is a resident of Claremore, Oklahoma, and a beneficiary in

the Transport Workers Plan. Ms. Davis’s late husband worked for American from 1990 until he

passed away in May, 2016. Ms. Davis, under the terms of the Transport Workers’ Plan, has been

receiving a pre-retirement survivor’s annuity since June 1, 2016.

         Defendants

         18.    Defendant American Airlines, Inc. (“American”) is a network air carrier with its

headquarters in Fort Worth, Texas. American is a subsidiary of the American Airlines Group, Inc.

American is the sponsor the Plans. The Plans name American as the Plan administrator of the

Plans.

         19.    Defendant Employee Benefits Committee (the “Committee”) is an unincorporated

association with a principal place of business in Fort Worth, Texas. According to the Plan financial

statements, the “Committee was formed for the purpose of having responsibility for all fiduciary

duties related to the administration and investment of the Plan[s].”

         20.    John/Jane Does 1 through 5, inclusive, are the individual members of the

Committee, or any other committee(s) responsible for administering the Plans. Their names and

identities are not currently known.




                                                 5
    Case 4:18-cv-00983-O Document 1 Filed 12/11/18                 Page 6 of 24 PageID 6



                          APPLICABLE ERISA REQUIREMENTS

      21.      ERISA requires that benefits from a defined benefit plan be paid in the form of a

qualified joint and survivor annuity (a “QJSA”) unless the participant, with the consent of his or

her spouse (if applicable), elects an alternative form of payment, making the QJSA the default

benefit under an ERISA plan for employees who are married. ERISA § 205(a) and (b), 29 U.S.C.

§ 1055(a) and (b).

      22.      A QJSA is an annuity for the life of the plan participant with a survivor benefit for

the life of the spouse that is not less than 50%, and not greater than 100% of the annuity payable

during the joint lives of the participant and the spouse. ERISA § 205(d)(1), 29 U.S.C. § 1055(d)(1).

For example, if a plan participant receives $1,000 per month under a 50% joint and survivor

annuity, the spouse will receive $500 a month after the participant’s death.

      23.      ERISA requires that a QJSA be the actuarial equivalent of a SLA for the life of the

participant. ERISA § 205(d)(1)(B), 29 U.S.C. § 1055(d)(1)(B). A QJSA “must be as least as

valuable as any other optional form of benefit under the plan at the same time.” 26 C.F.R. §

1.401(a)-20 Q&A 16.

      24.      Pension plans may also offer participants alternative forms of survivor annuities,

known as qualified optional survivor annuities (“QOSA”). ERISA § 205(d)(2), 29 U.S.C. §

1055(d)(2)); see also 26 U.S.C. § 417(g). For example, a pension plan might offer a QJSA in the

form of a 50% joint and survivor annuity, while offering 75% and 100% joint and survivor

annuities as QOSAs. Other common forms of QOSAs are “certain and life” options whereby a

participant (and beneficiary) receives benefits for at least a specified minimum number of years,

regardless of how long the participant lives. ERISA requires that QOSAs, like QJSAs, be the




                                                 6
    Case 4:18-cv-00983-O Document 1 Filed 12/11/18                   Page 7 of 24 PageID 7



actuarial equivalent of a SLA for the life of a participant. ERISA § 205(d)(2)(A), 29 U.S.C. §

1055(d)(2)(A).

      25.        ERISA also requires that defined benefit plans provide a qualified pre-retirement

survivor annuity (“QPSA”). ERISA § 205(a)(2), 29 U.S.C. § 1055(a)(2). A QPSA is an annuity

for the life of the participant’s surviving spouse (e.g., a beneficiary) if the participant dies before

reaching the plan’s normal retirement age. ERISA § 205(e), 29 U.S.C. § 1055(e). ERISA requires

that a QPSA be actuarially equivalent to what the surviving spouse would have received under the

plan’s QJSA and any QOSAs. Id. at § 205(e)(1)(A), 29 U.S.C. § 1055(e)(1)(A).

      26.        ERISA does not require that pension plans offer lump-sum distributions of vested

benefits to retirees upon their retirement. ERISA § 205(g), 29 U.S.C. § 1055(g). If plans offer a

lump-sum distribution as an optional benefit, Section 205(g)(3) of ERISA, 29 U.S.C. § 1055(g)(3),

requires that the interest rate and mortality table specified in annually updated Treasury regulations

be used to determine the actuarial equivalence of a lump-sum distribution of a plan’s standard

benefit.

      27.        For QJSAs, QOSAs and QPSAs, however, while the interest rate and mortality

table specified by the Treasury regulations may be used, a plan is permitted use alternative actuarial

assumptions, so long as they are reasonable. The Treasury regulations for the Tax Code provision

corresponding to ERISA § 205 (26 U.S.C. § 401(a)(11)), provide that a QJSA “must be at least

the actuarial equivalence of the normal form of life annuity…on the basis of consistently applied

reasonable actuarial factors.” 26 C.F.R. 1.401(a)-11(b)(2) (emphasis added).

      28.        Treasury regulations concerning disclosures to plan participants similarly provide

that optional benefits, like a QOSA, must be compared to a QJSA using:

                 . . . a single set of interest and mortality assumptions that are reasonable
                 and that are applied uniformly with respect to all such optional forms



                                                  7
     Case 4:18-cv-00983-O Document 1 Filed 12/11/18                 Page 8 of 24 PageID 8



                 payable to the participant . . . . For this purpose, the reasonableness of
                 interest and mortality assumptions is determined without regard to the
                 circumstances of the individual participant. In addition, the applicable
                 mortality table and applicable interest rate (as prescribed by the Treasury)
                 are considered reasonable actuarial assumptions for this purpose and thus
                 are permitted (but not required) to be used.

26 C.F.R. 1.417(a)(3)-1(c)(2)(iv)(B)(emphasis added).

       29.       Section 203(a) of ERISA, 29 U.S.C. § 1053(a), provides that an employee’s right

to his or her vested retirement benefits is non-forfeitable. The Treasury regulation for the Tax

Code provision corresponding to ERISA § 203 (26 U.S.C. § 411), states that “adjustments in

excess of reasonable actuarial reductions, can result in rights being forfeitable.” 26 C.F.R. §

1.411(a)-4(a).

                                SUBSTANTIVE ALLEGATIONS

I.     THE PLANS

       30.       American established the Plans to “provide retirement income for eligible

employees and their beneficiaries.” See, e.g., Management Plan Document at Preamble. American

sponsors each of the Plans.

       31.       All participants in the Plans are current and former employees of American, spouses

of current and former employees, or other beneficiaries.

       32.       Each of the Plans is an “employee pension benefit plan” within the meaning of

ERISA § 3(2)(A), 29 U.S.C. § 1002(a)(A).

       33.       Each of the Plans is a defined benefit plan within the meaning of ERISA § 3(35),

29 U.S.C. § 1002(35).

       34.       Each of the Plans is administered by American and Committee. The Committee is

comprised of five members, all of whom are officers of American.




                                                  8
    Case 4:18-cv-00983-O Document 1 Filed 12/11/18                    Page 9 of 24 PageID 9



       35.     Under the terms of the Plans, participants are entitled to receive a monthly pension

that begins at the Normal Retirement Benefit date of age 65. Participants’ monthly pensions are

based on a percentage of their compensation during their final five (5) years of service and how

many years they worked for American.

       36.     Each of the Plans provide that the normal form of retirement benefit for unmarried

participants is a SLA. For married participants, the normal form of benefit, and the Plans’ QJSA,

is a 50% joint and survivor annuity. The Plans further provide that the 50% joint and survivor

annuity form of benefit shall be the actuarial equivalent of a SLA.

       37.     The Plans provide several QOSAs, including joint and survivor annuities that

provide payments to the surviving spouse that are two-thirds, three quarters, or 100 percent of the

benefit amount payable to the participant during the joint lives of the participant and the spouse.

Each of the Plans also offer “certain and life” QOSA forms of benefit where participants can

receive pension benefits for a minimum of 120, 180 or 240 months. Again, the Plans provide that

all such benefits must be actuarially equivalent to a SLA.

       38.     Each of the Plans also offer guaranteed period annuities, level income annuities and

installment annuities as additional QOSAs. Each of these options, like the optional forms of

survivor annuities, must be actuarially equivalent to a SLA.

       39.     The Plans provide a QPSA to a surviving spouse if a vested participant dies before

age 65. The QPSA is the Plans’ QJSA (i.e., a 50% joint and survivor annuity) payable as if the

member had retired on the date of his death. For participants that meet certain eligibility criteria,

their surviving spouse will receive a 100% joint and survivor annuity as a QPSA.




                                                 9
      Case 4:18-cv-00983-O Document 1 Filed 12/11/18               Page 10 of 24 PageID 10



II.      The Plans’ Optional Forms of Benefit Are Not Actuarially Equivalent to a Single Life
         Annuity.

         A.     Converting a Single Life Annuity to Another Form of Benefit.

         40.     Participants in the Plans accrue benefits in the form of a SLA. To convert a SLA

into a QJSA, QOSA or QPSA, the present value of the future benefits that the participant (and, if

applicable, the beneficiary) is expected to receive under both the SLA and the alternative form of

benefit must be determined. The present values are then compared to determine the amount of the

optional benefit that will be equivalent to the SLA. There are two main components of this

conversion: an interest rate and a mortality table.

         41.    An interest rate is used to determine the present value of each future payment. This

is based on the time value of money, meaning that money available now is worth more than the

same amount in the future due to the ability to earn investment returns. The rate that is used is

often called a “discount rate” because it discounts the value of a future payment.

         42.    The interest rate that a defined benefit plan uses should be based on prevailing

market conditions. As such, the interest rate may be broken into segments of short-term, medium-

term and long-term expectations pertaining to each future payment.

         43.    A mortality table is a series of rates which predict how many people at a given age

will die before attaining the next higher age. More recent tables are “two-dimensional” in that the

rates are based not only on the age of the individual but the year of birth. The Society of Actuaries,

an independent actuarial group, publishes the mortality tables that are the most widely-used by

defined benefit plans when doing these conversions. New mortality tables were published in 1971,

1983, 1984 (the “UP 1984”), 1994 (the “1994 GAR”), 2000 (the “RP-2000”) and 2014 (“RP-

2014”) to account for changes to a population’s mortality experience.




                                                 10
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                 Page 11 of 24 PageID 11



       44.     Since the 1980s, the life expectancies in mortality tables have steadily improved as

shown below:




Source: Aon Hewitt, Society of Actuaries Finalizes New Mortality Assumptions: The Financial

and Strategic Implication for Pension Plan Sponsors (November 2014) at 1. According to this

paper, there have been “increasing life expectancies over time” and just moving from the RP-2000

mortality table to the RP-2014 table would increase pension liabilities by 7%.

       45.     In the years between the publication of a new mortality table, mortality rates are

often “projected” to future years to account for expected improvements in mortality. For example,

the RP-2014 mortality table is commonly projected by actuaries using a mortality improvement

scale to account for additional reductions in mortality rates that have occurred since 2014.

       46.     Using the selected interest rate and mortality table, the present values of the SLA

and the alternative benefit are compared to calculate the amount of the alternative benefit that is

actuarially equivalent to the SLA.

       47.     Actuarial equivalence is determined pursuant to a formula that results in an annuity

factor. Changes to interest rates or mortality assumptions can have dramatic effects on the annuity




                                                11
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                  Page 12 of 24 PageID 12



factor and the value of a joint and survivor annuity. More antiquated mortality assumptions (i.e.,

using a mortality table with higher probabilities of death at a given age than is currently the case)

generate lower present values of future payments, and the amount of the monthly benefit under a

joint and survivor annuity decreases.

       48.     Because antiquated mortality rates and higher interest rates have the opposite

effects on the value joint and survivor annuities, using unreasonable assumptions for both criteria

may produce a reasonable result. Put differently, using a high interest rate may counterbalance the

effects of an old mortality table. The interest rate and mortality table used to calculate actuarial

equivalent benefits must be viewed together to determine if they produce a reasonable, and

equivalent, benefit for participants and beneficiaries.

       B.      The Plans Do Not Provide Actuarially Equivalent Benefits to Participants
               Who Receive a QJSA, QOSA or QPSA.

       49.     Throughout the Class Period, each of the Plans uses a 5 percent interest rate and the

1984 Unisex Pension (“UP 1984”) mortality table to calculate the QJSAs, QOSAs and QPSA and

the other optional forms of benefit.

       50.     The 5 percent interest rate that the Plans use is consistent with prevailing interest

rates during the Class Period. For example, the Mercer Yield Curve, a commonly used rate by

pension plans, has produced similar rates to the CPLI during the Class Period. The Mercer Yield

rate was 4.26 percent and 3.88 percent at the end of September 2018 and 2017, respectively.

       51.     Five percent is also the interest rate at which the Plans compensate participants

when there has been an underpayment of benefits due to, for example, a miscalculation of a

participant’s years of service.




                                                 12
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                Page 13 of 24 PageID 13



       52.     The Plans’ use of five percent as an interest rate when calculating actuarially

equivalent benefits is reasonable. However, the Plans’ use of the UP 1984 to calculate actuarially

equivalent benefits is unreasonable, especially when combined with a 5 percent interest rate.

       53.     The UP 1984 has long been outdated, as it overstates mortality rates because people

have steadily been living longer since 1984.

       54.     By using the UP 1984 table, the Plans are decreasing the value of the QJSA, QOSA

and QPSA relative to the SLA under the Plans, thereby reducing the monthly benefits that

participants and beneficiaries would receive if updated, current mortality assumptions were used.

Using the UP 1984 table instead of a mortality table with current data reduces the monthly benefit

by over 6% for a 50% joint and survivor annuity and by over 11% for a 100% joint and survivor

annuity. Using the UP 1984 table similarly reduces the monthly payment of a “certain and life”

annuity from what it should be if current, reasonable assumptions are used. For example, the value

of the Plans’ 120 month “certain and life” option is reduced by over 7% because the Plans’

outdated actuarial assumptions.

       55.     American and the Committee knew that the UP 1984 used mortality rates that were

outdated and that they produced lower monthly benefits for participants and beneficiaries receiving

a QJSA, QOSA or QPSA.

       56.     American and the Committee use very different mortality assumptions when they

are not paying benefits to participants and beneficiaries but are instead calculating the amounts

American must contribute to fund the Plans.      For example, in their December 31, 2012 Plan

disclosure valuations, the Plans measured the Accumulated Benefit Obligation, or the actuarial

present value of benefits earned to date. The actuaries used the RP-2000 mortality table projected

to 2020 to update the mortality projections. Selection of this mortality table updated to 2020 was




                                                13
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                  Page 14 of 24 PageID 14



approved by the audit firm before public disclosure. When actually determining the amount of

those benefits, however, American used mortality data from 1984, which had much higher

mortality rates for participants. Accordingly, American is paying the Plans’ participants and

beneficiaries much lower monthly amounts than they would have received if current data was used.

Similarly, in their December 31, 2017 valuations, the Plans measured Accumulated Benefit

Obligations by using the RP-2014 mortality table with an updated mortality improvement scale

rather than the UP 1984 table.

       57.      As a result of the mismatch of mortality tables used for determining “equivalent”

benefits and the mortality tables used to disclose Plan liabilities, every participant who elected to

receive a benefit in a form other than a SLA or lump sum has been subsidizing the Plan during the

Class Period.

       58.      At all times during the Class Period, American’s use of the UP 1984 mortality table

to calculate actuarially equivalent benefits was unreasonable.

       59.      Because the Plans used grossly outdated mortality tables throughout the Class

Period, the benefits paid to Plan participants who receive payments under either a QJSA, QOSA

or QPSA are not actuarially equivalent to what they would have received if they had selected a

SLA, in violation of ERISA § 205(d)(1)(B), 29 U.S.C. § 1055(d)(1)(B) and ERISA § 205(d)(2)(A),

29 U.S.C. § 1055(d)(2)(A). Rather, the benefits payable under these optional forms of benefits are

much lower than they should be.

       60.      Plaintiffs are each beneficiaries of the Transport Workers’ Plan who are receiving

a QPSA. Because their benefits were calculated by using a 5 percent interest rate and the UP 1984

mortality table, Plaintiffs are receiving less each month than they would if the Plans used current,




                                                 14
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                  Page 15 of 24 PageID 15



reasonable actuarial assumptions. They, along with other class members, have been substantially

damaged as a result of receiving benefits below an actuarially equivalent amount.

                               CLASS ACTION ALLEGATIONS

       61.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the class (the “Class”) defined as follows:

               All participants in and beneficiaries of the Plans who elected to
               receive an optional form of benefits other than a lump sum
               distribution of a participant’s vested benefit. Excluded from the
               Class are Defendants and any individuals who are subsequently to
               be determined to be fiduciaries of the Plans.

       62.     The members of the Class are so numerous that joinder of all members is

impractical. Upon information and belief, the Class includes thousands of persons; American

employs over 100,000 persons and the Plans in question cover transport workers, pilots, flight

attendants and managers.

       63.     Plaintiffs’ claims are typical of the claims of the members of the Class because

Plaintiffs’ claims and the claims of all Class members arise out of the same policies and practices

as alleged herein, and all members of the Class are similarly affected by Defendants’ wrongful

conduct.

       64.     There are questions of law and fact common to the Class and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether the Plans’ formulae for calculating optional benefits provide

                       benefits that are truly actuarially equivalent to those that would be paid

                       under a single-life annuity for the plan participant;

               B.      Whether the Plans’ actuarial assumptions are reasonable;




                                                 15
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                   Page 16 of 24 PageID 16



                C.      Whether the Plans should be reformed to comply with ERISA; and

                D.      Whether Plaintiffs and Class members should receive additional benefits.

          65.   Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class actions. Plaintiffs have no interests

antagonistic to those of other members of the Class. Plaintiffs are committed to the vigorous

prosecution of this action and anticipate no difficulty in the management of this litigation as a class

action.

       66.      This action may be properly certified under either subsection of Rule 23(b)(1).

Class action status is warranted under Rule 23(b)(1)(A) because prosecution of separate actions

by the members of the Class would create a risk of establishing incompatible standards of conduct

for Defendants. Class action status is warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

       67.      In the alternative, certification under Rule 23(b)(2) is warranted because

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

       68.      In the alternative, certification under Rule 23(b)(3) is warranted because the

questions of law or fact common to the members of the class predominate over any questions

affecting only individual members, and a class action is superior to other available methods for the

fair and efficient adjudication of the controversy.




                                                  16
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                    Page 17 of 24 PageID 17



                                FIRST CLAIM FOR RELIEF
                               Declaratory and Equitable Relief
                           (ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3))

        69.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint.

        70.     Each of the Plans improperly reduces annuity benefits for participants who receive

either a QJSA, a QOSA or a QPSA below the benefits that they would receive if those benefits

were actuarially equivalent to a single-life annuity as ERISA requires.

        71.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary

to bring a civil action to: “(A) enjoin any act or practice which violates any provision of this title

or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such

violations or (ii) to enforce any provisions of this title or the terms of the plan.”

        72.     Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and Federal Rule of Civil

Procedure 57, Plaintiffs seek declaratory relief, determining that the Plans’ established

methodologies for calculating actuarial equivalence of QJSAs, QOSAs and QPSAs, including the

joint and survivor annuity and “certain and life” options, violate ERISA because they do not

provide an actuarially equivalent benefit. By not providing an actuarially equivalent benefits,

Defendants have violated ERISA’s anti-forfeiture clause, ERISA § 203(a), 29 U.S.C. § 1053(a).

        73.     Plaintiffs further seek orders from the Court providing a full range of equitable

relief, including but not limited to:

                (a)     re-calculation and correction of benefits previously paid for QJSAs, QOSAs

and QPSAs;

                (b)     an “accounting” of all prior benefits and payments;

                (c)     a surcharge




                                                  17
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                    Page 18 of 24 PageID 18



                (d)     disgorgement of amounts wrongfully withheld;

                (e)     disgorgement of profits earned on amounts wrongfully withheld;

                (f)     a constructive trust;

                (g)     an equitable lien;

                (h)     an injunction against further violations; and

                (i)     other relief the Court deems just and proper. and recalculation of previously

paid benefits to determine the proper amounts that should have been paid; for payment of all

benefits previously withheld, including under the theories of surcharge and disgorgement; and

disgorgement of profits and amounts improperly withheld during the Class Period.

                            SECOND CLAIM FOR RELIEF
     For Reformation of the Plans and Recovery of Benefits Under the Reformed Plans
                       (ERISA § 502(a)(1), 29 U.S.C. § 1132(a)(1))

        78.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint.

        79.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary

to bring a civil action to: “(A) enjoin any act or practice which violates any provision of this title

or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such

violations or (ii) to enforce any provisions of this title or the terms of the plan.”

        80.     Each of the Plans improperly reduces annuity benefits for participants who receive

either a QJSA, a QOSA or a QPSA below the benefits that they would receive if those benefits

were actuarially equivalent to a single-life annuity as ERISA requires. By not providing an

actuarially equivalent benefits, Defendants have violated ERISA’s anti-forfeiture clause, ERISA

§ 203(a), 29 U.S.C. § 1053(a).




                                                  18
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                   Page 19 of 24 PageID 19



       81.     Plaintiffs are entitled to reformation of the Plans to require them to provide

actuarially equivalent benefits.

       82.     ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), authorizes a participant or

beneficiary to bring a civil action to “recover benefits due to him under the terms of his plan, to

enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the

terms of the plan.”

       83.     Plaintiffs seek to recover actuarially equivalent benefits, to enforce their right to the

payment of past and future actuarially equivalent benefits, and to clarify their rights to future

actuarially equivalent benefits, under the Plans following reformation.

                             THIRD CLAIM FOR RELIEF
                               Breach of Fiduciary Duty
              (ERISA §§ 1104 and 502(a)(3), 29 U.S.C. §§ 1104 and 1132(a)(3))

       84.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint.

       85.     As the Plans’ administrator, American is a named fiduciary of the Plans.

       86.     As the organization named in the Plan as having responsibility for all fiduciary

duties related to administration and investment of the Plan, the Committee is a named fiduciary of

the Plan.

       87.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercises any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,




                                                  19
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                  Page 20 of 24 PageID 20



or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A), 29 U.S.C.

§ 1002(21)(A). This is a functional test. Neither “named fiduciary” status nor formal delegation is

required for a finding of fiduciary status, and contractual agreements cannot override finding

fiduciary status when the statutory test is met.

          88.   The Committee is a fiduciary for each of the Plans because it exercised

discretionary authority or discretionary control respecting management of such plan or exercised

any authority or control respecting management or disposition of Plan assets. In particular, the

Committee had authority or control over the amount and payment of benefits paid through QJSAs,

QOSAs and QPSAs which were paid from Plan assets.

          89.   ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), provides that a fiduciary shall

discharge its duties with respect to a plan in accordance with the documents and instruments

governing the plan insofar as the Plans are consistent with ERISA.

          90.   The Plans are not consistent with ERISA because they use the outdated UP 1984

mortality table to calculate actuarially equivalent benefits. When combined with the Plans’ use of

a 5% interest rate, the Plans’ calculation of benefits other than SLAs does not provide actuarially

equivalent options which resulted in participants and beneficiaries illegally forfeiting and losing

vested benefits.

          91.   In following the Plans in violation of ERISA, the Committee exercised its fiduciary

duties and control over Plan assets in breach of its fiduciary duties.

          92.   In following the Plans in violation of ERISA, American breached its fiduciary

duties.




                                                   20
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                    Page 21 of 24 PageID 21



        93.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary

to bring a civil action to: “(A) enjoin any act or practice which violates any provision of this title

or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such

violations or (ii) to enforce any provisions of this title or the terms of the plan.”

        94.     Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and Federal Rule of Civil

Procedure 57, Plaintiff seeks declaratory relief, determining that the Plans’ established

methodologies for calculating actuarial equivalence of QJSAs, QOSAs and QPSA violate ERISA

because they do not provide an actuarially equivalent benefit.

        95.     Plaintiffs further seek orders from the Court providing a full range of equitable

relief, including but not limited to:

                (a)     re-calculation and correction of benefits previously paid for QJSAs, QOSAs

and QPSAs;

                (b)     an “accounting” of all prior benefits and payments;

                (c)     a surcharge

                (d)     disgorgement of amounts wrongfully withheld;

                (e)     disgorgement of profits earned on amounts wrongfully withheld;

                (f)     a constructive trust;

                (g)     an equitable lien;

                (h)     an injunction against further violations; and

                (i)     other relief the Court deems just and proper.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all claims

and requests that the Court awards the following relief:




                                                  21
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                Page 22 of 24 PageID 22



       A.     Certifying this action as a class pursuant to FED. R. CIV. P. 23;

       B.     Declaring that the Plans fail to properly calculate and pay QJSAs, QOSAs and

QPSAs that are actuarially equivalent to single-life annuities, in violation of ERISA §

205(d)(1)(B), 29 U.S.C. § 1055(d)(1)(B) and ERISA § 205(d)(2)(A), 29 U.S.C. § 1055(d)(2)(A);

       C.     Ordering Defendants to bring the Plans into compliance with ERISA, including,

but not limited to, reforming the Plans to bring them into compliance with ERISA with respect to

calculation of actuarially equivalent QJSAs, QOSAs and QPSAs;

       D.     Ordering Defendants to correct and recalculate benefits that have been paid;

       E.     Ordering Defendants to provide an “accounting” of all prior payments of benefits

under the Plans to determine the proper amounts that should have been paid;

       F.     Ordering American to pay all benefits improperly withheld, including under the

theories of surcharge and disgorgement;

       G.     Ordering American to disgorge any profits earned on amounts improperly withheld;

       H.     Imposition of a constructive trust;

       I.     Imposition of an equitable lien;

       J.     Reformation of the Plans;

       K.     Ordering Defendants to pay future benefits in accordance with ERISA’s actuarial

equivalence requirements

       L.     Ordering Defendants to pay future benefits in accordance with the terms of the

Plans, as reformed.

       M.     Awarding, declaring, or otherwise providing Plaintiffs and the Class all relief under

ERISA § 502(a), 29 U.S.C. § 1132(a), or any other applicable law, that the Court deems proper,




                                                 22
   Case 4:18-cv-00983-O Document 1 Filed 12/11/18                 Page 23 of 24 PageID 23



and such appropriate equitable relief as the Court may order, including an accounting, surcharge,

disgorgement of profits, equitable lien, constructive trust, or other remedy;

       N.      Awarding to Plaintiffs’ counsel attorneys’ fees and expenses as provided by the

common fund doctrine, ERISA § 502(g), 29 U.S.C. § 1132(g), and/or other applicable doctrine;

and

       O.      Any other relief the Court determines is just and proper.




                                                23
  Case 4:18-cv-00983-O Document 1 Filed 12/11/18     Page 24 of 24 PageID 24



Dated: December 11, 2018             Respectfully submitted,

                                    /s/ Joe Kendall
                                    JOE KENDALL
                                    Texas Bar No. 11260700
                                    JAMIE J. MCKEY
                                    Texas Bar No. 24045262
                                    KENDALL LAW GROUP, PLLC
                                    3811 Turtle Creek Blvd., Suite 1450
                                    Dallas, Texas 75219
                                    (214) 744-3000 / (214)744-3015 (Facsimile)
                                    jkendall@kendalllawgroup.com
                                    jmckey@kendalllawgroup.com

                                    IZARD, KINDALL & RAABE LLP
                                    Robert A. Izard (to be admitted pro hac vice)
                                    Mark P. Kindall (to be admitted pro hac vice)
                                    Douglas P. Needham (to be admitted pro hac vice)
                                    Seth R. Klein (to be admitted pro hac vice)
                                    29 South Main Street, Suite 305
                                    West Hartford, CT 06107
                                    Tel: (860) 493-6292
                                    Fax: (860) 493-6290
                                    Email: rizard@ikrlaw.com
                                    Email: mkindall@ikrlaw.com
                                    Email: dneedham@ikrlaw.com

                                    BAILEY & GLASSER LLP
                                    Gregory Y. Porter (to be admitted pro hac vice)
                                    Mark G. Boyko (to be admitted pro hac vice)
                                    1054 31st Street, NW, Suite 230
                                    Washington, DC 20007
                                    (202) 463-2101
                                    (202) 463-2103 fax
                                    gporter@baileyglasser.com
                                    mboyko@baileyglasser.com

                                    Counsel for Plaintiffs




                                    24
